ON MOTION FOR REHEARING.
In the motion for a rehearing attention is called to the fact that in one part of the decision this court said: “And after the transaction to which we have referred, the execution of the deed to her [Mrs. Hodgson] by her husband, which was never delivered and never recorded, she and her husband continued to live on the place as they had before;” and it is pointed out that there was testimony showing that the deed referred to was delivered. The statement in the opinion that it was not delivered was an inadvertence. In the statement of facts appearing in connection with the opinion it will be seen that the fact that it was delivered is duly set forth. The opinion will be corrected so as to eliminate the statement that the instrument was “never delivered.” This, however, makes no essential difference in view *889of other evidence in the case; for, as appears in the statement of facts, on June 15, 1918, the claimant, Mrs. Hodgson, executed an instrument purporting to disclaim title to the property in dispute, and containing in substance a statement that C. N. Hodgson, on September 14, 1912, executed a deed to that property, in which she was named as the grantee, and in which the consideration was stated.as natural love and affection and the sum of $6250 in cash and its equivalent; that this deed was not delivered on that date, and had never been delivered, and in fact no consideration passed, nor had any consideration passed between the parties named, no title was passed by said deed, but, if any equity did pass, the said Irene Hodgson “is to-day executing this particular deed for the purpose of conveying said equity back to C. N. Hodgson, the grantor, and that for and in consideration of the love and affection that she has for her husband she does this day grant, bargain, sell, alien, and convey to him,” etc., the property described therein, now in dispute.
Other facts in the record to which counsel in their motion for rehearing call attention were not overlooked, but were duly considered; and the motion for rehearing is denied.